                  Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 1 of 15


                                          The Commonwealth of Massachusetts
                                           Commission Against Discrimination
                                         One Ashburton Place, Boston, MA 02108
                                        Phone: (617) 994-6000 Fax: (617) 994-6024

MCAD DOCKET NUMBER: 16NEM02982                                            EEOC/HUD CHARGE NUMBER: 16C-2016-02452
FILING DATE: 08/31/16                                                     VIOLATION DATE: 11106/15

Name of Aggrieved Person or Organization:
Elizabeth Gebo
22 Stoney Hill Lane
West Tisbury, MA 02575
Primary Phone: (508)560-3179 ext. _ _



Named is the employer. labor organization. employment agency, or state/local government agency who discriminated
against me:
Town of Chilmark
Attn: Director of Human Resources
401 Middle Road
Chilmark, MA 02535
Primary Phone: (508)645-2107 ext. _ _

Brian Cioffi, Police Chief, Individually
15 State Road, P.O. Box 340
Chilmark, MA 02535
Primary Phone: (508)645-3310 ext. _ _


No. of Employees:                 25+

Work Location:

Cause of Discrimination based on:
Sex discrimination I Sexual Harassment; Retaliation
------------------------------------------------------------------------------..:.--------------------------------------------------------------------
The particulars are:
I, Elizabeth Gebo, the Complainant believe that I was discriminated against by Town of Chilmark, Brian Cioffi, Police
Chief, Individually, on the basis of Sexual Harassment and Retaliation. This is in violation ofM.G.L. c. 151B Section 4
(16A) (4) (4A) and Title VII

see attached

I hereby verify, under the pains and penalties of perjury, that I have read this complaint and the allegations contained herein
are true to the best of my knowledge.



                                                                  (Signature of Complainant)




MCAD Docket Number l 6NEM02982, Complaint
    Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 2 of 15




                    COMMONWEAL TH OF MASSACHUSETTS
                    COMMISSION AGAINST DISCRIMINATION
                        One Ashburton Place, Room 601
                             Boston, MA 02108



                                          )
Elizabeth Gebo                            )
                            Plaintiff     )
                                          )
                                          )
              Vs.                         )
                                          )
Town of Chilmark                          )
Brian Cioffi                              )
                            Defendants    )                                                    --~-----   -
                                                                       --   -- -   --   - --


                                Notice of Appearance



       Attorney Arthur Hardy-Doubleday hereby enters his appearance as counsel for the

Plaintiff Elizabeth Gebo.

                                                  Respectfully submitted,
                                                  Elizabeth _ bo By her Attorney,

                                                       ::.-:Arthur Hardy-Doub eday
                                                          BB0#683832
                                                          Doubleday LAW
                                                          745 Atlantic Ave
                                                          81h Floor
                                                          Boston MA 02111
                                                           (617) 575-2006
                                                          Arthur@doubledaylaw.com


                                                         August 31, 2016
                           Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 3 of 15
                  CHARGE· Of. D:lSCRlMINATjO_N                                                         AGENCY                                 . CHA:RGE NUMBER
 ~form.ls ;ff~ed·bythfl'rivac:y Act of 1..974; See Privacy.Act Sbn.ement·b~~ore                      -o~A
 cnmpletinQ "this f oirn..     ·
                                                                                                    .o·              EEoC.


                                                                     Srate Qs- bcal Agency, 'ii~
                                                                                                 . HOME TREPHON                            re2 CocfeJ
                                                                                             .                                                    ·.    ;




                                                                                              A
                                                                                        CY, APP.RENTICESHIP COMMIT}EE. STATE OR LDC
 AGENCY \.";:ID-f}!SCRi&:.;rriM1ID i\.l?AINST 'ivlr; '{if more than one fist beidw.j                                         •·
                                                  NUMBER OF EMPLOYEES, MEMBERS


 STREET ADDR



    N~"
        L/61
    .re . }~ .·
 CAUSE OF DISCFilMINA110f.l       .MS~ 9N      (Check appropriate-box(esjj.                                                  QATE DISCRIMINA11GN TOGK Pt.ACE.


                         :.-o ·
                                                                                                                             .EARUEST rAoF.A/EPAJ            .'lAJ'fST {AW
        D      ~_;c~·               coLqR .-      ~      SEX:   ._       0       ~1~N CJ               AGE .·                2/z_ofl                         tf1&/1r·
        n;zJ ·RETAl..11\.not·( 0           l'LAi-ioNAL     ·   t:J.        01SAB_1utY   -'D        ~ (SpeofyJ
                   I       .
                                           ORIGIN
                                              .                      .
                                                                                                                             .· .c=J       COITTlN~ING ACTION· .
 ~E ·PARl'lc;:LJLARS A~E {If additianal pap,er is   heed_ed, art:ach =ra-sheet/sJJ.:




                                                                                                                    -::-\r
                                                                                                                     l
                                                                                                                              :u~ ,,~;i11
                                                                                                                                       3
                                                                                                                                                        !
                                                                                                                j- i..\            .


                                                                                                        ·       1~·-.----~~-~---~.~




. L "Wai:rt~Ghar~~ith both-the -EEee and-~e St:im:-oriocat ;i!i;g~cy-, ·
                                                                                                      . .   ~   .
                                                                                                                                  OCT 2 8 2016 ·            It
. if an'y. I will. advise. "¢le agencies if ! c:haoge my a~dress or telephone
_·n!-Jmber· ariP I yvill cooperate fully with them in the ·processing of my
.cea~in      a=n:lance with 1;hcir proceeoures.            .                 :

I   de~re .:mde:r penalty of Pe!jury 1hat :the toreg~ing is n:-ie    and   ~rrect..
    -
'5/3°.dlto ._
,.
        Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 4 of 15



                        COMMONWEAL TH OF MASSACHUSETTS
                        COMMISSION AGAINST DISCRIMINATION
                            One Ashburton Place, Room 601
                                 Boston, MA 02108



                                                )                                                          -- -----
                                                                                                                      -   '
                                                                                                                                -
                                                                                                                              --~

                                                )
                                                                                                                                    \
                                                                                          r-:...
                                                                                      ,I
                                                                                                           ,::///
                                                                                      i
     Elizabeth Gebo
                                 Plaintiff      )                   .-   ......   ,
                                                )                                                  AUG 3

                  Vs.
                                                )
                                                )
                                                                                  !L                        ---       I
                                                )
                                                )                                                          ~--
     Town of Chilmark
     Brian Cioffi                               )
                                  Defendants    )

                                     Complaint Narrative:

        1.     Elizabeth Gebo is a Caucasian woman. Ms. Gebo was a Police Officer with
               the Chilmark Police department. After working successfully as a traffic officer
               and later a "Special" (Reserve Intermittent) Officer, she accepted a position as
               a full time police officer at the Chilmark Police Department. During the
               course of her employment, the now Chilmark Police Chief Brian Cioffi started
               to make sexual advances toward Ms. Gebo. At first Ms. Gebo rejected said
               advances, however over time, pursuant to Chief Cioffi's persistence, Ms.
               Gebo found herself in a sexual relationship with Chief Cioffi. Chief Cioffi
               increased Ms. Gebo' s shifts and made sure she worked a similar schedule as
               him. While still working as a Special Officer, Chief Cioffi secured part-time
               employment for Ms. Gebo to work on computer systems for all Martha's
               Vineyard police departments. This in effect allowed Ms. Gebo to go from
               part-time employment to full-time employment with the Chilmark Police
               Department. Ms. Gebo, on a number of occasions, tried to end the
               relationship with Chief Cioffi but was manipulated into maintaining said
               relationship. When Ms. Gebo informed Chief Cioffi she was getting engaged,
               Chief Cioffi expressed his displeasure. When Ms. Gebo got married to her
               now husband, Chief Cioffi informed Ms. Gebo that he was leaving his wife as
.,,   Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 5 of 15



           means to keep Ms. Gebo in a relationship with him. This in turn made the
           work environment uncomfortable for her if they were not involved in a sexual
           relationship. Ms. Gebo attempted suicide and reported to her medical
                                                                          ,
           provider that she was threatened and/or intimidated by her male peers at work,
           referring to Chief Cioffi. Chief Cioffi made sure that said suicide attempt was
           not officially recorded as such and allowed Ms. Gebo to return to work shortly
           thereafter. Ms. Gebo threatened suicide in the Chilmark Police station by
           holding her duty firearm to her head. Chief Cioffi took the firearm away from
           her and allowed Ms. Gebo to continue to work without any report of such
           incident. Ms. Gebo eventually took a leave of absence pursuant to the hostile
           work environment that had developed over the course of her relationship with
           Chief Cioffi. On November 6, 2015, Ms. Gebo returned to the Chilmark
           Police Department to discuss her return to the police force. Chief Cioffi
           informed Ms. Gebo that she could not return to the police force pursuant to
           reasons related to her medical leave. She subsequently resigned due to Chief
           Cioffi's reasons and her fear ofreturning to a hostile work environment.


      2.   The Town of Chilmark, as Brian Cioffi's supervisors and Chief Cioffi
           failure to investigate and take prompt and adequate remedial action in
           response Chief Cioffi's continually harassing Ms. Gebo constitute sexual
           harassment, hostile work environment and retaliation in violation of G. L.
           c. 151B, on account of the Chief Cioffi's interference with Ms. Gebo's
           right to a non-hostile work environment.


      3.   As a result of the Police Department and the town of Chilmark's failure
           to adequately respond to these incidents, Ms. Gebo has suffered and will
           continue to suffer substantial monetary damages and significant
           emotional distress.
                                       BACKGROUND
Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 6 of 15



4.    In June of 2008, Ms. Gebo (maiden name Elwell) is hired as a traffic officer
      for the Chilmark Police Department.
5.    Ms. Gebo meets Officer Brian Cioffi.
6.    In August of 2008, Ms. Gebo enters into a relationship with Mr. Gebo (her
      then boyfriend, whom she will then later marry).
7.    Officer Cioffi becomes the Chilmark Police Chief on July 1, 2009.
8.    In June of 2009, Ms. Gebo is promoted to "Special" (Reserve Intermittent)
      Officer for the Chilmark Police Department.
9.    Ms. Gebo and Chief Cioffi share a platonic relationship with each other
      outside of work. They also have a friendship with both parties' respective
      partners. The two couples frequently have dinner together and participate in
      activities together, usually on a weekly or bi-monthly basis.
10.   Chief Cioffi and his wife also have a friendship with both Ms. Gebo's and Mr.
      Gebo's parents.
11.   In the winter of 2010, Chief Cioffi begins to work with Ms. Gebo on day
      shifts, and more frequently, evening shifts.


                                    Sexual Harassment


12.   In late February of 2011, during a night shift, Chief Cioffi asks Ms. Gebo
      while they are driving in a cruiser, "What would you do ifl kissed you?"
13.   Ms. Gebo rejects Chief Cioffi's offer.
14.   Later within the same night, Chief Cioffi tells Ms. Gebo, "you're killing me"
      referring to Ms. Gebo's rejection of Chief Cioffi's offer to kiss her and his
      feelings for her (which Chief Cioffi later discloses).
15.   At the end of the shift that night, Chief Cioffi tells Ms. Gebo he has feeling for
      her, Ms. Gebo again rejects his offer.
16.   Chief Cioffi attempts to kiss Ms. Gebo, but she rejects his kiss.
17.   In March of 2011, Chief Cioffi is measuring to potentially re-do flooring at
      Ms. Gebo's parents' house, where she and Mr. Gebo reside, and kisses Ms.
      Gebo when no one is present.
Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 7 of 15



18.   Shortly thereafter Chief Cioffi puts Ms. Gebo on a similar schedule to his so
      they would share shifts.
19.   Chief Cioffi admits on the night that he discloses that he has feelings for Ms.
      Gebo he has been putting her on shifts with him in order to work with her
      more.
20.   In March of 2011, Chief Cioffi and Ms. Gebo engage in sexual activity one
      night while in a cruiser, but do not have intercourse at that time.
21.   In March of 2011, Chief Cioffi and Ms. Gebo have intercourse in the
      women's locker room, located in the Chilmark Police Department.
22.   March 14, 2011, Ms. Gebo tells Chief Cioffi she no longer wishes to have a
      sexual relationship with him.
23.   The sexual relationship between Ms. Gebo and Chief Cioffi resumes a short
      time later.
24.   Late May of 2011, the sexual relationship again ends.
25.   Early June of 2011, Chief Cioffi tells Ms. Gebo he is jealous of the
      relationship Ms. Gebo has with her then boyfriend, Mr. Gebo.
26.   During the summer of 2011, Chief Cioffi tells Ms. Gebo that he loves her.
27.   During the summer of 2011, Ms. Gebo is assigned to the midnight shift. Chief
      Cioffi and Ms. Gebo engage in a sexual relationship during said shifts.


                                 Hostile Work Environment


28.   In August of2011, Ms. Gebo again tries to end the sexual relationship with
      Chief Cioffi.
29.   In August of2011, Ms. Gebo expresses to Chief Cioffi that she and Mr. Gebo
      intend to get engaged. Chief Cioffi expresses to Ms. Gebo that he is upset
      about her and Mr. Gebo's pending engagement.
30.   On August 14, 2011 Ms. Gebo tells Chief Cioffi that she is officially engaged
      to Mr. Gebo.
Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 8 of 15



31.   Ms. Gebo notices that during the time when she and Chief Cioffi were in a
      sexual relationship, she has more shifts, overtime, and opportunities at the
      Chilmark Police Department.
32.   During the course of the relationship, Ms. Gebo is occasionally told by other
      officers in the department that they notice she receives special treatment and is
      treated differently by Chief Cioffi than they are.
33.   In August 2011, Chief Cioffi offers Ms. Gebo a part-time job working for the
      Martha's Vineyard Law Enforcement Council, which includes all of the
      Martha's Vineyard police chiefs, in order to improve the computer program
      the island towns utilize.
34.   Ms. Gebo accepts his offer.
35.   Chief Cioffi tells Ms. Gebo that he created the position to keep her at the
      department.
36.   Frequently during the time Ms. Gebo is employed as a part-time
      employee/special officer, Ms. Gebo, Chief Cioffi, other police officers
      (including police chiefs) and other civilians (depending on the week) have
      lunch every Friday at the Chilmark Police Department.
37.   During one of these lunches, in the presence of other police officers (including
      police chiefs) and civilians, Chief Cioffi tells Ms. Gebo that if she ever got
      pregnant, he would fire her. Also attending said lunch is attorney Jack Collins.
      Jack Collins, along with being a "Special" police officer with the Chilmark
      Police, is a labor attorney and the General Counsel for the Massachusetts
      Chiefs of Police Association.
38.   On April 21st of2012 Ms. Gebo marries Mr. Gebo.
39.   Chief Cioffi, his wife, and child are invited to the Gebo's wedding with the
      child being the ring bearer for said wedding.
40.   On the day that Ms. Gebo gets married. Chief Cioffi, his wife and child leave
      the wedding reception early.
41.   Chief Cioffi expresses that he was upset at the wedding, which is why he left.
42.   Later that evening, Chief Cioffi tells Ms. Gebo he is leaving his wife.
43.   Chief Cioffi states that he has told his wife of such intentions.
 Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 9 of 15



44.   Chief Cioffi tells Ms. Gebo that he has moved into a separate building on his
      property.
45.   Approximately two months later, Chief Cioffi tells Ms. Gebo that he has
      moved back into his house and expresses to Ms. Gebo his intentions to stay
      with his wife.
46.   April 23, 2012 Chief Cioffi invites Ms. Gebo to attend a Children Cove
      Training held in a Best Western Hotel.
47.   During the summer of 2012, Ms. Gebo starts to have anxiety and loses weight,
      dropping to under 100 pounds.
48.   July 1, 2012, Ms. Gebo is promoted to full-time officer at the Chilmark Police
      Department.
49.   Chief Cioffi communicates to Ms. Gebo that he has played an active role in
      her promotions, pursuant to their relationship.
50.   Chief Cioffi expresses to Ms. Gebo that he believes she will be chief in the
      future.
51.   August of 2012, Ms. Gebo starts taking anti-depressants.
52.   September 2012 through February 2013, Ms. Gebo attends the police
      academy.
53.   Chief Cioffi continues to have sex with Ms. Gebo during her time in the
      academy, at times travelling and spending nights off island in hotels where
      they engage in sexual activity.
54.   January 19, 2013 Chief Cioffi emails Ms. Gebo after she blocks him on her
      phone during an argument: "Now u want to talk. U just told me u were
      done ... Yup as u say. I tried. U didn't. U ended it this time. Not me. U tried
      to get me to. Did not work though." Ms. Gebo replies: "How can you do all
      that with me then go off island all day with her."
55.   Later that same night Chief Cioffi invites Ms. Gebo to attend an eight day
      program at the Woburn Police Department.
56.   April 8, 2013 Chief Cioffi invites Ms. Gebo to attend the course "Street Level
      Narcotics."
Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 10 of 15



57.   In April 2013, Ms. Gebo is requested by the West Tisbury Police to assist in
      giving a presentation at the West Tisbury School on "sexting", following an
      incident at the school.
58.   Ms. Gebo becomes frustrated with Chief Cioffi's negative response to the
      West Tisbury Police Chiefs strategy and plan for the presentation.
59.   Ms. Gebo tells Chief Cioffi that she will not participate in the presentation due
      to his unwillingness to cooperate with the West Tisbury Police Chief and the
      arguments between the two chiefs as a result.
60.   Chief Cioffi tells Ms. Gebo she has to do the presentation.
61.   Chief Cioffi ultimately agrees to move forward with the plan the West Tisbury
      Police Chief wishes to execute.
62.   On April 25, 2013 Chief Cioffi emails Ms. Gebo a PowerPoint entitled
      "Sexting Epidemic" for her and Mr. Gebo to present at the West Tisbury
      School.
63.   Ms. Gebo and Mr. Gebo subsequently present the PowerPoint at the West
      Tisbury School.
64.   April 25, 2013 Chief Cioffi invites Ms. Gebo vie email to attend the MACA's
      3rd   Annual Statewide Conference.
65.   April 29, 2013 Chief Cioffi request via email for Ms. Gebo to register the both
      of them for the MACA's        3rd   Annual Statewide Conference.
66.   Chief Cioffi and Ms. Gebo attend said conference and engage in sexual
      activity during their trip.
67.   July 19, 2013 Chief Cioffi invites Ms. Gebo via email to attend the Children's
      Cove Conference on Child Sexual Abuse. He writes in the email: "do you
      want to go and stay off island for the night"
68.   August 27, 2013 Chief Cioffi invites Ms. Gebo via email to the "Street Level
      Narcotics Investigation- 8 Day Program".
69.   August 30, 2013 Chief Cioffi asks Ms. Gebo via email if they are attending
      the Children Cove Conference together.
70.   Ms. Gebo and Chief Cioffi do not attend said conference
.·.   Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 11 of 15



      71.   October 31-November 1 and November 4-7, 2013, Ms. Gebo attends the
            "Street Level Narcotics" course in Norwood, MA. Ms. Gebo stays off-island
            with friends during this course.
      72.   November 14, 2013 Ms. Gebo attempts suicide by overdosing on anti-
            depressants following a conversation with Chief Cioffi where he tells her that
            she won't do it, meaning attempt suicide.
      73.   During her hospital care, she discloses to hospital staff that she suffers from
            low self-esteem, and that she feels intimidated and/or threatened by her male
            peers at work.
      74.   Chief Cioffi requests that hospital staff do not commit Ms. Gebo to inpatient
            care, despite Mr. Gebo acknowledging Ms. Gebo's need for inpatient
            hospitalization.
      75.   Chief Cioffi requests that Ms. Gebo's care be transferred to a psychologist
            who works with police and other public safety personnel on a regular basis.
      76.   Approximately twenty-four hours after Ms. Gebo attempts suicide, she is
            cleared to return to work by said psychologist.
      77.   Following Ms. Gebo's suicide attempt she takes a short leave from work.
      78.   Chief Cioffi donates a portion of the hours (vacation, holiday, compensatory,
            sick, etc.) that he has accrued for Ms. Gebo to use instead of her own accrued
            time.
      79.   Following Ms. Gebo's suicide attempt, she begins to see a psychiatrist.
      80.   Chief Cioffi questions Ms. Gebo's suicide attempt, claiming the hospital staff
            advised him there was no evidence of overdose. Ms. Gebo subsequently
            requests her hospital records and allows Chief Cioffi to review them.
      81.   During the winter of early 2014, Ms. Gebo is "popping pills" (anxiety
            medication prescribed by her psychiatrist) on many of her shifts to reduce her
            anxiety. Chief Cioffi is aware ofthis behavior.
      82.   Ms. Gebo threatens several times to attempt suicide. Chief Cioffi tells her
            during those times that she will not do it.
      83.   Ms. Gebo threatens several times to disclose their sexual relationship to Chief
            Cioffi's wife and Ms. Gebo's husband. Ms. Gebo also threatens to tell the
"   .   Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 12 of 15



              town selectman. Chief Cioffi tells her several times that she will not do it.
              Chief Cioffi tells her in an email she will not "spill the beans".
        84.   Ms. Gebo takes more than the prescribed amount of her medications on
              several occasions in order to harm herself, but is never hospitalized.
        85.   January 6, 2014 Chief Cioffi emails Ms. Gebo; "You need to stop emailing
              because this email is open to public view."
        86.   January 14, 2014 Chief Cioffi invites Ms. Gebo via email to attend a training
              that investigates sex crimes against children.
        87.   February 6, 2014 Chief Cioffi invites Ms. Gebo to attend a four day seminar
              on Undercover Officer Survival Techniques.
        88.   In the winter of 2014, Ms. Gebo tells her husband in person at their home and
              Chief Cioffi's wife, via text message about her sexual relationship with Chief
              Cioffi.
        89.   During the Spring/Summer of2014 Ms. Gebo and Chief Cioffi continue to
              have a sexual relationship, without the knowledge of their partners.
        90.   On March 26, 2014 Ms. Gebo forwards an email to Chief Cioffi about a
              course called "Preventing and Addressing Workplace Discrimination for
              employees". Ms. Gebo asks Chief Cioffi "Should I take this? Hahahaha''.
              Chief Cioffi replies "NOOOOOOOOOO".
        91.   During the summer of 2014, Ms. Gebo threatens to shoot herself inside the
              Chilmark Police Department. Chief Cioffi takes the gun away from Ms. Gebo.
              Ms. Gebo is allowed to continue to work as a police officer carrying a gun.
        92.   During the summer of2014 Ms. Gebo shoots off her gun while having an
              argument with Chief Cioffi over the phone because she is so distraught in an
              attempt to make him believe that she shot and killed herself. Ms. Gebo is
              allowed to continue to work as a police officer carrying a gun.
        93.   During the summer of2014, Chief Cioffi threatens Ms. Gebo on several
              occasions that he will commit suicide.
        94.   During the summer of 2014, Ms. Gebo and Chief Cioffi have an argument
              while inside a cruiser. Ms. Gebo tries to exit the cruiser. Chief Cioffi grabs
              Ms. Gebo and leaves bruises on her arm.
..   Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 13 of 15




     95.    Ms. Gebo continues the relationship with Chief Cioffi to make her work life
            tolerable.
     96.    August 8, 2014 Chief Cioffi invites Ms. Gebo to attend a five day training in
            Grafton via email.
     97.    In late August of2014, Ms. Gebo and Chief Cioffi's sexual relationship ends
            permanently.
     98.    September 19, 2014 Chief Cioffi invites Ms. Gebo via email to attend a MPI
            Training.
     99.    September 24, 2014 Chief Cioffi asks Ms. Gebo via email if she is attending a
            Roundtable Meeting.
     100.   Over the course of the sexual relationship, Chief Cioffi and Ms. Gebo engage
            in sexual activity at the Chilmark Police station, Chief Cioffi' s home, Ms.
            Gebo' s home, in Chilmark Police cruisers, and several other locations.
     101.   Over the course of Ms. Gebo and Chief Cioffi' s sexual and emotional
            relationship, they consistently have very volatile arguments leading to severe
            emotional distress and a hostile work environment for Ms. Gebo.
     102.   On several occasions Ms. Gebo threatens to resign from her position as full
            time police officer due to her hostile work environment, and inability to have
            a tolerable relationship with Chief Cioffi.


                 Constructive Discharge Pursuant to a Hostile Work Environment


     103.   During the Fall/Winter of2014, Chief Cioffi threatens to put Ms. Gebo on
            administrative leave due to her distressed mental state, but does not.
     104.   In December of 2014 Ms. Gebo requests a one year leave of absence for
            medical reasons and is granted said leave in January 2015.
     105.   In February of 2015 Ms. Gebo enters a voluntary inpatient program at the
            Austen Riggs Center in Stockbridge, MA to work on her medical issues.
     106.   On March 6, 2015 Chief Cioffi writes "For ill will or harm I have caused I am
            apologetic" in an email to Ms. Gebo.
...   Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 14 of 15



      107.   March 7, 2015 Chief Cioffi writes in an email to Ms. Gebo during an
             argument which began over the phone: "I'm not. I don't want to engage in
             conversations with you. You have your versions and thoughts. I have mine.
             We disagree and still don't come to a settlement. You say you want to be nice.
             Yet you just email me I am a cold hearted bastard. Basically Liz I don't want
             to communicate with you. I honestly think the sooner you can bring yourself
             to not try to communicate with me the sooner you will feel better. The
             simplest way for me to put this is its time to move forward and stop all
             communications from now on until you either return to work or decide to
             resign."
      108.   In June of2015 Ms. Gebo discharges from the voluntary inpatient program at
             the Austen Riggs Center and continues seeking outpatient treatment until the
             end of August 2015 when she returns home.
      109.   In the time before Ms. Gebo meets with Chief Cioffi on November 6, 2015,
             Ms. Gebo makes several attempts to form an amicable relationship with Chief
             Cioffi in order to make her workplace less hostile and more tolerable when
             she returns.
                                               Retaliation
      110.   On November 6, 2015 Ms. Gebo meets with Chief Cioffi to discuss her return
             to work. Chief Cioffi tells Ms. Gebo that she cannot return to work because of
             her documented mood disorders.
      111.   Ms. Gebo subsequently resigns from her position as a full time police officer,
             due to Chief Cioffi' s reason for why she cannot return to work, and her belief
             that because of the state of her and Chief Cioffi' s current relationship work
             would be unbearable and impossible.
., .      Case 1:18-cv-12245-LTS Document 23-6 Filed 07/03/19 Page 15 of 15



                                                     Respectfully submitted,
                                                     Elizabeth Gebo
                                                     By her Attorney,




                                                          ur Hardy-Doubleday
                                                     BBO# 683832
                                                     Doubleday Law
                                                     745 Atlantic Ave
                                                     8th Floor
                                                     Boston MA 02111
                                                     Arthur@doubledaylaw.com
                                                     617 575 2006




                                            VERIFICATION



       I, Elizabeth Gebo, do hereby declare that I have read the foregoing Complaint and know

       the contents thereof. The same is true to my knowledge except to those matters that are

       alleged on information and belief; as to those matters, I believe them to be true.

       I declare under penalty of perjury that the foregoing is true and correct and that this

       declaration was executed on:~~



                                      Elizabeth Gebo
